Citation Nr: 1147043	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  11-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than March 29, 2011 for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 9 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for bilateral hearing loss and assigned a 20 percent rating, effective March 29, 2011.  The appellant appealed the effective date assigned for the grant of service connection to the Board, and the case was referred to the Board for appellate review.  

A videoconference hearing was held on October 24, 2011, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  No formal or informal claim for service connection for bilateral hearing loss was received by VA prior to March 29, 2011. 



CONCLUSION OF LAW

The criteria for an effective date earlier than March 29, 2011, for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With respect to the Veteran's claim for an earlier effective date, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for grant of service connection for bilateral hearing loss in the June 2011 rating decision.  As noted above, in Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91 (2006).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied. 

The Board notes that adjudication of a claim for an earlier effective date in this case is based upon evidence already in the claims file; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claim.  For example, any additional medical examination would only document the current severity of the Veteran's service-connected disability, and not whether he satisfied the criteria for an effective date earlier than March 29, 2011.  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r). 

A claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that March 29, 2011 is the correct date for the grant of service connection for bilateral hearing loss. 

The record reveals that the Veteran filed the instant claim for service connection for bilateral hearing loss on March 29, 2011.  As noted previously, the law provides that the effective date of an award of compensation based on an original claim shall be the date of receipt of the application of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r).  As the earliest formal or informal claim for service connection was received on March 29, 2011, there is no basis to award an earlier effective date for service connection for bilateral hearing loss.  The Board recognizes that the Veteran has experienced a long history of hearing loss prior to March 29, 2011.  However, although entitlement arguably arose prior to March 29, 2011, the date of the claim, March 29, 2011, is later and is therefore the effective date for the award of service connection for bilateral hearing loss. 

The Board acknowledges the Veteran's contentions at the videoconference hearing that he was instructed by someone at a U.S. Army hospital in 1993 that he could not file a claim for service connection for hearing loss because hearing loss was not documented in his service treatment records.  Also at the videoconference hearing, the Veteran indicated that he was similarly instructed about being unable to file a claim a few years later at a VA hospital.  While the Board is sympathetic to the Veteran's contentions, the record reflects no indication of any formal or informal claim for service connection at any point in time prior to March 29, 2011.

In this regard, the Board notes that along with a waiver of initial consideration of the evidence by the RO, in October 2011 the Veteran submitted additional medical evidence documenting bilateral hearing loss from 1993.  While this evidence shows that the Veteran had hearing loss earlier than March 29, 2011, this evidence was not of record in 1993 and cannot be considered to be an earlier filed informal claim for service connection.

For the reasons stated above, the Board finds that the appropriate effective date for the award of service connection for bilateral hearing loss is March 29, 2011, the date the claim was received.  An earlier effective date is not authorized by law.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal is denied. 


ORDER

Entitlement to an effective date earlier than March 29, 2011, for the grant of service connection for bilateral hearing loss is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


